LEHAN, Judge.
In this divorce action, the wife appeals an order of the trial court which interpreted a provision of the amended final judgment of dissolution as requiring her to convey certain property to the husband and which denied the wife’s motion for contempt for the husband’s failure to convey that same property to her.
As to the wife’s argument that the trial judge erred in construing the amended final judgment, we find that the contested portion of the judgment was ambiguous and that the judge correctly resorted to the record in the case to resolve that ambiguity. Boynton v. Canal Authority, 311 So.2d 412 (Fla. 1st DCA 1975). The record contained sufficient evidence, including the property settlement agreement stipulated to by the parties, to support the judge’s interpretation.
*1203The wife also argues that the trial judge erred in refusing to accept evidence before ruling on her motion for contempt for the husband’s failure to convey the disputed property to her. Because we find that the judge correctly construed the amended final judgment as requiring the wife to convey the property to the husband, we also find that the wife’s motion became moot and was properly denied without an evidentiary hearing.
We have carefully considered the briefs and the record, and we find no merit in appellant’s remaining contentions.
AFFIRMED.
HOBSON, A.C.J., and GRIMES, J., concur.